Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: Non-Provisional Application filed Sep. 16, 2020.
Claims 1-20 are pending in the case. Claims 1, 10 and 19 are independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joynes et al. (hereinafter Joynes) U.S. Patent Publication No. 2013/0159928.
In regard to independent claim 1, Joynes teaches a user interface apparatus including a computer arrangement coupled to a data memory arrangement for the number of sides 172 presented could be more or fewer than six cells 174 presented pre side 172 as shown in FIGS. 10 and 11”), wherein the computer arrangement, when in operation, instructs the display arrangement to present at least one tesseract with overlayed icons onto facets or layers of the at least one tesseract that represent a menu of executable options that can be invoked by the user(see e.g. Fig. 19 para [22][57] – “For example, an tesseract, a four dimensional figure made up of eight 3-dimensional cubes and depicted in two dimensions, as shown by FIG. 19, would be an alternate presentation of the warp widget 170”). 
Claim 10 is rejected for the similar reasons discussed above with respect to claim 1. 
Claim 19 is rejected for the similar reasons discussed above with respect to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-8, 11-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joynes in view of Tibrewal et al. (hereinafter Tibrewal) U.S. Patent Publication No. 2015/0067556.
With respect to dependent claim 2, Joynes does not expressly show wherein the overlayed icons on neighboring facets or layers of the at least one tesseract are related by a similarity of nature of data that their icons represents, and a likely temporal sequence in which the icons are to be invoked by the user when using the apparatus.  However, Tibrewal teaches similar feature (see e.g. Fig. 18 and para [219] – “the user can navigate in different ways to see different visualizations 1101 that have distinct relationships with one another. In at least one embodiment, surfaces 1803 that are horizontally adjacent to one another contain visualizations 1101 that have different metrics for the same dimension. Surfaces 1803 that are vertically adjacent to one another contain visualizations 1101 that have different dimensions but the same metric. Surfaces 1803 on cubes nested within other cubes (such as cube 1802 nested within cube 1801) allow for drill-down”)
Both Joynes and Tibrewal are directed to tesseract interface for navigation.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Joynes and Tibrewal in front of them to modify the 
With respect to dependent claim 3, the modified Joynes teaches the at least one tesseract is displayed on the display arrangement in 2-dimensions, wherein the at least one tesseract represents more than 3-dimensions in its geometric structure (see e.g. Fig. 19 para [22][57]). In regard to dependent claim 4, the modified Joynes teaches the at least one tesseract, when displayed via the display arrangement, is susceptible to being rotated in response to feedback provided to the user interface apparatus by the user (see e.g. para [68] and Tibrewal para [11]). In regard to dependent claim 5, the modified Joynes teaches the feedback provided to the user interface apparatus by the user includes at least one of: touch feedback provided via the display arrangement when implemented using a touch screen with tactile sensing, oral feedback captured using a microphone of the apparatus, gesture feedback of the user captured via use of a camera of the user interface apparatus (see e.g. para [40] and Tibrewal para [10][40]). In regard to dependent claim 6, the modified Joynes teaches data used by the user interface apparatus is stored in the data memory arrangement according to icons on neighboring facets or layers of the at least one tesseract that is presented, when the user interface apparatus is in operation, on the display arrangement (see e.g. see e.g. Tibrewal para [60]-[69] [120] – Tibrewal teaches the motivation to allow user change display sequence of items and save the sequence information to provide user In regard to dependent claim 7, the modified Joynes teaches the user interface apparatus is configured to implement a workspace platform for user interaction wherein the workspace platform, when executed in operation, provides a presentation plan in which a plurality of elements are representative of projects, parts of projects, information supporting projects, and wherein one or more linking arrows are included on the plan to represent interrelationships between the elements (see e.g. Tibrewal Fig. para [109][217]-[234] – Tibrewal teaches the motivation to display related data together so that user can easily visualize and navigate to related data items). In regard to dependent claim 8, the modified Joynes teaches at least one of the elements, the linking arrows and the information supporting projects is user-editable via the workspace platform (see e.g. see e.g. Tibrewal Fig. 3 para [120] – Tibrewal teaches the motivation to allow user customize the display of the data items). 
Claim 11 is rejected for the similar reasons discussed above with respect to claim 2. 
Claim 12 is rejected for the similar reasons discussed above with respect to claim 3. 
Claim 13 is rejected for the similar reasons discussed above with respect to claim 4. 
Claim 14 is rejected for the similar reasons discussed above with respect to claim 5. 
Claim 15 is rejected for the similar reasons discussed above with respect to claim 6. 
Claim 16 is rejected for the similar reasons discussed above with respect to claim 7. 
Claim 17 is rejected for the similar reasons discussed above with respect to claim 8. 
In regard to dependent claim 20, the modified Joynes teaches a computer program product of claim 19, characterized in that the computer program product includes machine learning (ML)/artificial intelligence (AI) software products to provide customization of a user interface apparatus to characteristics of its user, the interface apparatus including a computer arrangement coupled to a data memory arrangement for processing, accessing and storing data, and a display arrangement for receiving graphics data from the computer arrangement to present as graphical images to a user, wherein the computer arrangement, when in operation, instructs the display arrangement to present at least one tesseract with overlayed icons onto facets or layers of the at least one tesseract that represent a menu of executable options that can be invoked by the user (see e.g. Tibrewal Fig. 4, 5 and para [129]-[135] – Tibrewal teaches the motivation to use machine learning algorithm to display data so that the display can be refined and customized to user’s needs).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joynes in view of Tibrewal and further in view of Barnes et al. (hereinafter Barnes) U.S. Patent Publication No. 2015/0067556.
In regard to dependent claim 9, Joynes-Tibrewal does not expressly show the workspace platform is configured to support multiple users that are able mutually interactively to access and interrogate the work platform.  However, Barnes teaches similar features (see e.g. Abstract para [76][151]-[153][229] – “enables the integration of clinically relevant tools from third party vendors to provide patient specific references; synchronous and asynchronous collaboration interfaces that facilitate communication ““The presentation interface 160 includes a patient details section 162, a menu bar 164 and a presentation workspace 166.”).  Both Joynes and Barnes are directed to information display interface.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Joynes and Barnes in front of them to further modify the modified system of Joynes to include the above feature.  The motivation to combine Joynes and Barnes comes from Barnes.  Barnes discloses the motivation to provide collaboration functionality so that multiple user can view and work on displayed information together (see e.g. Abstract para [76][151]-[153][229]).
Claim 18 is rejected for the similar reasons discussed above with respect to claim 9. 


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179